DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

RESTRICTION/ELECTION REQUIREMENT

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, is drawn to a test device comprising a housing and a lid mounted to said housing, the housing enclosing an internal space, and the housing having at least one hole wherethrough the internal space is communicated with the outside.

Group III, claim 13, is drawn to a test device comprising a support and a housing accommodating a support, the housing comprising an internal space, a supporting part and an incision part.
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “a test device comprising a housing having an inner space, the housing provided with a supporting part capable of supporting a container where a liquid is held wherein the housing is provided with an incision part so that upon incision the container provides liquid from the container into the inner space” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of You et al (US 2009/0181388). You et al teach a test device (referred to as device for rapid detection of a target nucleic acid amplification product in [0028] and shown in Figure 1) comprising a housing (referred to as an outer casing 15 in [0028] and shown in Figure 1) having an inner space (referred to as inner core 1 in [0028] and shown in Figure 1) , the housing (outer casing 15) provided with a supporting part (referred to as a fixing case 2) capable of supporting a container (referred to as a washing buffer container 21 in [0028] and shown in Figure 1) where a liquid is held wherein the housing (outer casing 15) provided with an incision part (referred to as a blade 9 in [0028] and shown in Figure 1) so that upon incision the container (washing buffer container 21) provides liquid from the container (washing buffer container 21) into the inner space (inner core 1) ( see [0041] which recites for a . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN BORTOLI/Examiner, Art Unit 1797              

/JENNIFER WECKER/Primary Examiner, Art Unit 1797